McGinity, J.,
concurs in part and dissents in part, and votes to affirm the order insofar as appealed and cross-appealed from, with the following memorandum. I agree that the Supreme Court properly denied the motion of the defendant Joseph Salerno for summary judgment dismissing the complaint insofar as asserted against him, as he failed to establish his entitlement to summary judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). Further, the Supreme Court properly granted the motion of the defendant Nyack Hospital and its nurses, the defendants K. Schindele and S. Varughese, for summary judgment dismissing the complaint insofar as asserted against them. In my view, the hospital and the nurses sufficiently established their entitlement to summary judgment by demonstrating that Joseph Quinn was adequately monitored. The defendant nurse Varughese testified that she checked Quinn *678every half hour, took his respiratory rate, and checked to see if he was experiencing any shortness of breath. Vital signs were taken at 12:00 a.m., 1:00 a.m., and 4:00 a.m. As noted, the orders were for vital signs to be taken every four hours and the next interval would have been at 8:00 a.m. Quinn was also monitored by the respiratory therapist, a trained specialist, who observed Quinn at 2:30 a.m. and 6:00 a.m. and noted in his chart that Quinn was taking the treatment well. The defendant nurse Schindele checked in on Quinn at 7:15 a.m.— just 10 minutes prior to the cardiac arrest — and did not find him to be in any distress. Further, Schindele testified that she kept a “watchful eye” on Quinn and that even when she left his room, she could still see him in his bed from the nurse’s station. This testimony was undisputed.
While the nurses did not document each of the visits, the lack of complete documentation does not necessarily indicate that Quinn went unmonitored as the above testimony illustrates. The evidence shows that the nurses were not deficient in failing to take vital signs more frequently than ordered. In any event, in view of the above evidence, the failure to document any visits made earlier would not have been a proximate cause of the cardiac arrest (see, Goldstein v Hauptman, 131 AD2d 724).
Accordingly, I would affirm the order insofar as appealed and cross-appealed from.